COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 STEVE ENRIQUE QUINTERO RIOS,                   §               No. 08-17-00045-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                384th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §               (TC# 20150D04760)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until April 5, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before April 5, 2018.

       IT IS SO ORDERED this 20th day of February, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.